DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is made FINAL
Status of the Claims
The status of the claims is as follows:
	Claims 1-22 and 35, filed on 8 July 20221, are pending.
	Claim 35 has been newly added
	Claims 1, 7 and 13 have been amended.
	Claims 1-22 and 35 have been hereby examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 remain rejected and newly added claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kavas et al. (2008. Factors affecting plant regeneration from immature inflorescence of two winter wheat cultivars. Biologia Plantarum 52: 621-626), Murakami et al (AU200123084; 2001) and George et al (2008. Chapter 12: Effects of the Physical Environment, pgs 423-465. In Plant Propagation by Tissue Culture 3rd Edition. Ed. E.F. George, M.A. Hall and G.D. Klerk. Springer, The Netherlands). Due to Applicant’s amendments of the claims, the rejection is modified from the rejection as set forth in the Office action mailed 8 April 2022, as applied to claims 1-22. Applicant’s arguments filed 8 July 2022 have been fully considered but they are not persuasive.


The claims are broadly drawn to a method of temporarily storing and regenerating a cereal plant by regenerating a plantlet from a callus, a somatic embryo or an immature embryo and temporarily immersing the plantlet in liquid medium at low temperature wherein the plantlet comprises at least one leaf and at least one root. Claims are further drawn to wherein the plantlet is immersed for a period between 4 and 10 weeks, wherein the liquid medium comprises a carbon source, wherein the temperature is between 4ºC and 15ºC and further drawn to wherein the temperature is 10ºC. Claims are drawn to the method of increasing the yield of a cereal plant by the above methods and growing the plantlet, wherein the increased yield is seed yield, wherein the increase yield is of at least 2.1 fold compared to the yield of plants regenerated that were not temporarily immersed in liquid medium but were temporarily stored at low temperature, wherein the increased yield is due to an increase of the thousand seed weight, wherein the yield increase is of at least 5% and wherein the increased yield is seed number. 

Kavas et al teach regeneration of two winter wheat cultivars. Kavas et al teach using media with varying composition containing a carbon source (either sucrose or maltose) [page 622, col. 1, para. 2]. Kavas et al teach the effects of vernalization period and callus age on regeneration capacity [page 622, col. 2, para. 2]. Kavas et al teach that 6 week old calli were cultured and regenerating plantlets were transferred into jars containing the same regeneration medium (which reads on regenerating a plantlet from a callus, a somatic embryo or an immature embryo) [page 622, col.2, para. 2]. Kavas et al teach plantlets in jars containing solid medium were transferred into vernalization room and exposed to 4ºC for 4 weeks (which reads on storing, at a temperature between about 4ºC and about 15ºC, the plantlet for a period between about 4 weeks and about 12 weeks) [page 622, col.2, para. 2]. Kavas et al found that explants vernalized 3 weeks had a lower regeneration capacity than 4 and 5 weeks vernalized plants [page 625, col. 2, para. 1]. Kavas et al also found that vernalization periods of donor plants had an influence on seed number for cold treated plants [page 625, col. 2, para. 1; Table 3].
Therefore, after considering Kavas et al as a whole, one of ordinary skill in the art would understand that it was routine in the art to regenerate a plantlet from callus, including a wheat plantlet. One would also understand the importance of vernalization of wheat plantlets and how vernalization parameters effect seed number and yield. After considering Kavas et al, one would understand how to regenerate a plantlet from callus and how to vernalize and store the plantlet in gelled medium. 

Kavas et al do not teach using a liquid medium or storing the plant at specifically 10ºC. Kavas et al do not teach a method of increasing the yield of a cereal plant by the above methods and optionally growing the plantlet, wherein the increased yield is seed yield or seed number, wherein the increase yield is of at least 2.1 fold compared to the yield of plants regenerated that were not temporarily immersed in liquid medium but were temporarily stored at low temperature, wherein the increased yield is due to an increase of the thousand seed weight and wherein the yield increase is of at least 5%.

Murakami et al teach a method for storing plant tissues for applying a large scale production method of plants by tissue culture to agriculture, forestry, and the like [page 3, lines 4-7]. Murakami et al teach that the objective plants of the present invention may be any kind of plants (which would include wheat plants) [page 6, lines 15-16]. The shoots thus prepared are stored in a liquid medium for plant tissue culture containing cytokinin and a carbon source so that the nutrients are sufficiently fed from the tissue surface [page 9, lines 11-15]. Murakami et al teach that the shoots obtained by the tissue culture of a plant can be stored for a long period of time, and after the storage, the shoots can be promptly proliferated to form new shoots actively [page 13, lines 20-23]. Murakami et al show that a large number of shoots can be effectively stored [page 14, lines 1-3] and that the methods are practical when applied to a large scale production of clone plantlets and improved the efficiency remarkably [page 14, lines 5-10]. Murakami et al teach shoots were put into 10 ml of a 4-fold diluted MS liquid medium with 20 g/l sucrose, placed in a bag and stored in an incubator of 4, 6 or 10ºC. Reculture was carried out by taking 10 shoots each out on the 3rd month, 6 month or 12th month after storage. The shoots were recultured in MS liquid medium containing sucrose and stored at a temperature of 4ºC or 8ºC for 30 days. Murakami et al found that number of shoot formation at successive re-culture was larger than the case without any storage process [page 27, lines 9-11]. Murakami et al found that plantlets formed more than five times as many shoots when grown on a liquid medium at 8ºC than plantlets grown on a solid medium at the same temperature (Table 1, Ex. 5 and comp. Ex. 3).
Therefore, after considering Murakami et al as a whole, one of ordinary skill in the art would understand how to store plant tissues for a certain period of time in a liquid medium and further how to proliferate the tissues with a high proliferation rate. One would also understand that the method comprises storing plant tissue in a liquid medium with a carbon source (sucrose), at a temperature of 4ºC or 8ºC for a period between 4 and 10 weeks. 

George et al teach that liquid media are used advantageously for the culture of callus and organs.  George et al teach that the use of liquid media results in faster rates of growth that are possible on semi-solid media and that liquid media enable a more efficient uptake of nutrients and growth regulators [pg. 425, lf. col., para. 1].  George et al further teach that toxic metabolites, which may accumulate in the vicinity of the tissue are effectively dispersed and the partial pressure of oxygen in the root tissues will be increased [pg. 425, lf. col., para. 1]. George et al state that liquid medium can be used successfully for shoot cultures [pg. 425, rt. col., para. 3].
Therefore, after considering George et al as a whole, one of ordinary skill in the art would understand that using a liquid medium has numerous advantages over semi-solid media including faster rates of growth, removal of toxic metabolites and efficient uptake of nutrients.

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to use a liquid medium for storage as taught by Murakami et al and George et al. with the wheat plantlets as taught by Kavas et al. Both, Murakami et al and Kavas et al, teach methods to temporarily store plantlets or plant tissues at low temperatures (Kavas et al-4ºC and Murakami et al 4, 6 or 10ºC) in a medium containing a carbon source for a time period between 4 and 10 weeks. Murakami et al found that plant tissues formed more than five times as many shoots when grown on a liquid medium at 8ºC than plantlets grown on a solid medium at the same temperature. Murakami et al show that a large number of shoots can be effectively stored and that the methods are practical when applied to a large scale production of clone plantlets and improved the efficiency remarkably. One would have been motivated to use the liquid medium storage methods of Murakami et al with the wheat plants of Kavas et al to store large numbers of plantlets, to upscale the production of plantlets and improve the efficiency. George et al teach the advantages of using liquid media to obtain faster rates of growth, more efficient uptake of nutrients and effective dispersal of toxic metabolites in media. George et al also state that liquid medium can be used successfully for shoot cultures and Murakami et al found that liquid medium produces more shoot yield than that found with plantlets grown on solid medium. One would have had reasonable expectations of success given the similarity in the methodologies, the known increase on seed number for cold treated plants and the improved efficiencies found by Murakami et al. 

Although Kavas et al, Murakami et al or George et al do not specifically teach increasing seed yield, seed number or a yield increase at least 2.1 fold or 5% compared to the yield of plants that were not temporarily immersed in liquid medium or that the increase is due to an increase of the thousand seed weight, it would necessarily follow that the plant produced by the combination of methods would have the same or higher expected yields including thousand seed weight.  Kavas et al teach that vernalization periods of donor plants had an influence on seed number for cold treated plants. Both teach methods to store plantlets at low temperatures (Kavas et al-4ºC and Murakami et al 4, 6 or 10ºC) in a medium containing a carbon source for a time period between 4 and 10 weeks and Murakami et al teach the advantages of using a liquid medium. Murakami et al found that plantlets formed more than five times as many shoots when grown on a liquid medium at 8ºC than plantlets grown on a solid medium at the same temperature. Furthermore, George et al further teach that liquid media are used advantageously for the culture of callus and organs over semi-solid media and result in faster rates of growth and dispersal of toxic metabolites. One would expect that faster growth rates and reduced toxic metabolites would produce healthier plants with increased yield. Therefore, it would necessarily follow that the plant produced by the combination of methods would have the same or higher expected yields including thousand seed weight and seed number.

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to store the wheat plantlet as taught by Kavas et at and Murakami et al the at 10ºC as taught by Murakami et al. Murakami et al found that plant tissues formed more than five times as many shoots when grown on a liquid medium at 8ºC than plantlets grown on a solid medium at the same temperature and that plants grown on that same liquid medium at 10ºC produced similar results as those stored at 8ºC. (Table 1, Ex. 5 and comp. Ex. 3). One skilled in the art at the time the invention was made would have been motivated to use such a temperature change as a matter of routine optimization and experimentation especially when adjusting parameters to be species specific.  The adjustment of particular conventional working parameters is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular temperature is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. 
Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05).

Response to Applicants’ Arguments dated 8 July 2022
Applicants urge that Murakami teaches storing a plant shoot, not a plantlet (comprising at least one leaf and at least one root). Applicants further urge that a person of skill in the art would not have any motivation to store a plantlet in the liquid medium of Murakami, which is focused solely on the storage of plant shoots to suppress their proliferation. Applicants urge that there is simply no suggestion in the cited art to apply the storage protocol of Murkami to plantlets having at least one leaf and at least one root. [response pages 5-6].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kavas et al teach regeneration of wheat plantlets from calli. Kavas et al teach that the regenerated plantlets were placed in jars containing solid medium were transferred into vernalization room and exposed to 4ºC for 4 weeks. Murakami et al teach a method for storing plant tissues for applying a large scale production method of plants by tissue culture to agriculture, forestry, and the like. Murakami et al teach plant tissues cultured in on a liquid medium containing sucrose and stored at a temperature of 4ºC or 8ºC for 4 weeks. Murakami et al found that plant tissues formed more than five times as many shoots when grown on a liquid medium plant tissue grown on a solid medium at the same temperature (Table 1, Ex. 5 and comp. Ex. 3). George et al teach the advantages of using liquid media to obtain faster rates of growth, more efficient uptake of nutrients and effective dispersal of toxic metabolites in media. It would have been obvious to one of ordinary skill in the art to store the wheat plantlet as taught by Kavas et at in a liquid medium for storage as taught by Murakami et al and George et al. One would have been motivated to use the liquid medium storage methods of Murakami et al with the wheat plantlets of Kavas et al to store large numbers of plantlets, to upscale the production of plantlets and improve the efficiency. One would have had reasonable expectations of success given the similarity in the methodologies, the known increase on seed number for cold treated plants and the improved efficiencies found by Murakami et al. 
The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the’improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references. ” Id. at 1368. 80 USPQ2d at 1651.
	

Applicants urge that Murakami teaches that plantlets are regenerated from differentiated tissues and not callus. [response pages 6-7].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Murakami et al is cited for teaching methodology for storing plant tissues for applying a large scale production method of plants by tissue culture to agriculture, forestry, and the like. George et al teach the advantages of using liquid media to obtain faster rates of growth, more efficient uptake of nutrients and effective dispersal of toxic metabolites in media. Kavas et al teach regeneration of wheat plantlets from calli.  Like Kavas, the instant specification use shoot producing calli to regenerate the plantlets. Example 1 states that “embryogenic calli on this medium were placed for 1 to 3 weeks at 10ºC, 16h light cycle before being put back at 22ºC to enable further development of the shoots” [29]. It would have been obvious to one of ordinary skill in the art to use a liquid medium as taught by Murakami et al and George et al. with the wheat plantlets regenerated from callus as taught by Kavas et al. Both, Murakami et al and Kavas et al, teach methods to store plantlets (or shoots) at low temperatures (Kavas et al-4ºC and Murakami et al 4, 6 or 10ºC) in a medium containing a carbon source for a time period between 4 and 10 weeks. Murakami et al found that plantlets formed more than five times as many shoots when grown on a liquid medium at 8ºC than plantlets grown on a solid medium at the same temperature. Murakami et al show that a large number of shoots can be effectively stored and that the methods are practical when applied to a large scale production of clone plantlets and improved the efficiency remarkably. One would have been motivated to use the liquid medium storage methods of Murakami et al with the wheat plants of Kavas et al to store large numbers of plantlets, to upscale the production of plantlets and improve the efficiency. One would have had reasonable expectations of success given the similarity in the methodologies, the known increase on seed number for cold treated plants and the improved efficiencies found by Murakami et al. 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purohit et al. 2011. Current Approaches for Cheaper and Better Micropropagation Technologies. International Journal of Plant Developmental Biology. pps 1-33. 

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.

Examiner’s Contact Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN M REDDEN/Examiner, Art Unit 1661